DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Claims 21, 23, 25, 26, 28, 30-32, 34, 35, 38, 39, 42, 43 and 46-51 have been examined.
Claims 22, 27, 40, 41, 44 and 45 have been cancelled.
Claims 46-51 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 21, 23, 25, 26, 28, 30-32, 34, 35, 38, 39, 42, 43 and 46-51 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding the rejections under 35 U.S.C. 112(a) directed to the subject matter that is not introduced into independent Claims 21, 38 and 39, the subject matter being “the one or more flight regulations governing an orientation of a payload carried by the UAV; and controlling operation of the UAV according to the one or more flight regulations, including controlling the orientation of the payload according to the one or more flight regulations”, while the Applicant fails to provide any rebuttal to the previous rejection of the similar subject matter directed to flight regulations that govern “an orientation of the payload” of the previous Office Action, upon further consideration, the Examiner has determined that the disclosure provides sufficient detail to show possession of this subject matter. P[00180] of the Applicant’s specification recites
“Positioning of a payload relative to the UAV may be governed by flight regulations. The position of a payload relative to the UAV may be adjustable. Translational position of the payload relative to the UAV and/or orientation of the payload relative to the UAV may be adjustable. Translational position may be adjustable with respect to one, two, or three orthogonal axes. Orientation of the payload may be adjustable with respect to one, two, or three orthogonal axes (e.g., pitch axis, yaw axis, or roll axis). In some embodiments, the payload may be connected to the UAV with a carrier that may control positioning of the payload relative to the UAV. The carrier may support the weight of the payload on the UAV. The carrier may optionally be a gimbaled platform that may permit rotation of the payload with respect to one, two, or three axes relative to the UAV. One or more frame components and one or more actuators may be provided that may effect adjustment of the positioning of the payload. The flight regulations may control the carrier or any other mechanism that adjusts the position of the payload relative to the UAV. In one example, flight regulations may not permit a payload to be oriented facing downward while flying over an allocated region. For instance, the region may have sensitive data that it may not be desirable for the payload to capture. In another example, the flight regulations may cause the payload to move translationally downward relative to the UAV while within an allocated airspace, which may permit a wider field of view, such as panoramic image capture. The positioning of the payload may be governed with respect to an allocated volume and/or over an allocated region”,
Therefore, a person having ordinary skill in the art would understand that based upon flight regulations that correspond to a “degree of authentication” for a UAV (referring to the language of Claim 1), that a payload such as a camera may be oriented such that the camera a certain region will not be within the field of vision of the camera, where a person having ordinary skill in the art would understand that one UAV may be authorized to capture the region while another may not based on the “degree of authentication” for each UAV. Therefore, the claims are no longer rejected under 35 U.S.C. 112(a). The rejections under 35 U.S.C. 112(b) are rendered moot by the amendments, as the claims are now clear and recite subject matter supported by the disclosure.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Taveira (2016/0253907). While Taveira does teach the equivalent of determining a “determining a degree of authentication” of a UAV as cited in the previous Office Action, Taveira does not teach that a “flight regulations” are determined based on all of a “the degree of authentication, the one or more flight regulations governing an orientation of a payload carried by the UAV”, or “controlling the orientation of the payload according to the one or more flight regulations”. Taveira does teach degree of authentication”. Because Taveira does teach that the drone payload control may be different for difference access levels, where one access level is free to collect data while another access level cannot collect data, it may appear that changing the aspect of the claimed invention of changing an orientation of a payload to achieve a similar result of not capturing video or images of a particular area is an obvious variation of Taveira, however, changing what is being captured by changing a payload orientation such as a camera orientation is determined by the Examiner to be different from simply enabling or disabling the camera entirely as taught by Taveira. For example, for the claimed invention it would be possible to capture certain portions of a region or to partially capture a region, or to continue to allow a payload to function for uses such as navigation while not specifically focusing on an area under a drone carrying the camera, while Taveira does not render obvious this possibility.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662